Chapman, C. J.
The award was made upon a submission which was originally in writing, and related only to such land as the defendants might wish to flow. It was afterwards enlarged by an oral agreement, so as to include upland not flowed, but injured by being separated from other land. An award thus made in part under a mere oral power would not bind the plaintiffs to convey the land. Walters v. Morgan, 2 Cox Ch. 369. French *399v. New, 28 N. Y. 147. As the plaintiffs were left at their option whether to perform it or not, the defendants could not be bound, for the submission expressly required an award that should bind both parties. Judgment for the defendants.